DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 Apr 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.

Claim Objections
Claims 7, 9, and 11-12 are objected to because of the following informalities:  
“for each of the three-dimensional images, generating …” should read “for each of the plurality of three-dimensional images, generating …” (claim 7);
“wherein generating a set of two-dimensional projection images” should read “wherein generating the set of two-dimensional projection images” (claim 9);
“A method of radiographic imaging according to claim 7” should read “The method of radiographic imaging according to claim 7” (claim 11); and
“wherein plurality of three-dimensional images” should read “wherein the plurality of three-dimensional images” (claim 12).  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 1 recites the limitation “an irradiation unit configured to irradiate a subject with radiation so that a region-of-interest in the subject is included therein”. Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 and its dependent claims 2-6 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0021] … The X-ray tube device 2a and the X-ray receiver 2b are an example of the "irradiation unit" and an example of the "detection unit" recited in claims, respectively.
[0022] The X-ray tube device 2a is provided with an X-ray source and is configured to emit X-rays when a voltage is applied by an X-ray tube drive unit (not shown). The X-ray receiver 2 b is provided with an FPD (flat panel detector), and is configured to detect X-rays. With this configuration, the X-ray fluoroscopic imaging apparatus 100 can perform X-ray fluoroscopic imaging or X-ray imaging by irradiating the subject P with X-rays by the X-ray tube device 2 a so that the region-of-interest is included in a state in which the subject P is placed on the top board 1 and detecting the X-rays that have transmitted through the subject P.
For purposes of the examination, the Examiner will interpret “irradiation unit” as an X-ray source or equivalents thereof.
Claim 1 recites the limitation “a detection unit configured to detect the radiation which has transmitted through the subject”. Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 and its dependent claims 2-6 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0021] … The X-ray tube device 2a and the X-ray receiver 2b are an example of the "irradiation unit" and an example of the "detection unit" recited in claims, respectively.
[0022] The X-ray tube device 2a is provided with an X-ray source and is configured to emit X-rays when a voltage is applied by an X-ray tube drive unit (not shown). The X-ray receiver 2 b is provided with an FPD (flat panel detector), and is configured to detect X-rays. With this configuration, the X-ray fluoroscopic imaging apparatus 100 can perform X-ray fluoroscopic imaging or X-ray imaging by irradiating the subject P with X-rays by the X-ray tube device 2 a so that the region-of-interest is included in a state in which the subject P is placed on the top board 1 and detecting the X-rays that have transmitted through the subject P.
For purposes of the examination, the Examiner will interpret “a detection unit” as a flat panel detector or equivalents thereof.
Claim 1 recites the limitation “an image generation unit configured to generate a fluoroscopic image including the region-of-interest based on an output of the detection unit”. Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 and its dependent claims 2-6 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
However, a review of the specification does not appear to disclose the corresponding structure that achieves the claimed function and equivalents thereof. Accordingly, one skilled in the art would not know what structure(s) correspond(s) to the claimed non-structural term for performing the claimed function, and the metes and bounds of the claimed invention are unclear. For these reasons, applicant has failed to comply with the written description requirement as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph and to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 1 recites the limitation “a control unit configured to associate one of the generated projection images with the fluoroscopic image …”. Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 and its dependent claims 2-6 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0027] The control unit 5 is a computer configured to include a CPU (Central Processing Unit), a ROM (Read Only Memory), a RAM (Random Access Memory), and the like.
[0028] The control unit 5 is provided with a CT image data acquisition unit 11, a stereoscopic image adjustment unit 12, a specific region removal unit 13, a projection image generation unit 14, a phase association unit 15, and an image superimposing unit 16. Note that the image superimposing unit 16 is an example of the “superimposed image generation unit” recited in claims.
[0045] The control unit 5 associates one of the series of projection images 70 with the series of fluoroscopic images 20 (21, 22, 23, ..) with respect to the phase of a region-of-interest that moves periodically. The control unit 5 sequentially superimposes the projection image 70 (superimposing projection image 70b) on the fluoroscopic image 20 to generate the superimposed image 20a for phase association.
Para. [0035]-[0040] disclose an algorithm for associating projection image with fluoroscopic images based on identifying feature points.
For purposes of the examination, the Examiner will interpret “control unit” as a computer programmed to associate projection images with fluoroscopic images with respect to movement phase of a region of interest and/or by feature-point algorithm disclosed in [0035]-[0040], or equivalents thereof.
Claim 1 recites the limitation “a superimposed image generation unit configured to generate a superimposed image by superimposing the fluoroscopic image and the projection image associated with the fluoroscopic image”. Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 and its dependent claims 2-6 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0027] The control unit 5 is a computer configured to include a CPU (Central Processing Unit), a ROM (Read Only Memory), a RAM (Random Access Memory), and the like.
[0028] The control unit 5 is provided with a CT image data acquisition unit 11, a stereoscopic image adjustment unit 12, a specific region removal unit 13, a projection image generation unit 14, a phase association unit 15, and an image superimposing unit 16. Note that the image superimposing unit 16 is an example of the “superimposed image generation unit” recited in claims.
[0043] The image superimposing unit 16 is configured such that the projection image 70 associated with the fluoroscopic image 20 can be superimposed on the fluoroscopic image 20. For example, as shown in FIG. 10, the image superimposing unit 16 can superimpose the superimposing projection image 70b (projection image 70) on the fluoroscopic image 20. In FIG. 10, the superimposing projection image 72b corresponding to the projection image 72 associated with the fluoroscopic image 20 is superimposed on the fluoroscopic image 20 to generate a superimposed image 20a.
For purposes of the examination, the Examiner will interpret “superimposed image generation unit” as a computer programmed to superimpose projection image associated with a fluoroscopic image onto the fluoroscopic image, or equivalents thereof.
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure(s), material(s), or act(s) and clearly links them to the function so that one of ordinary skill in the art would recognize what structure(s), material(s), or act(s) perform the claimed function, applicant should clarify the record by either: (1) amending the written description of the specification such that it expressly recites the corresponding structure(s), material(s), or act(s) to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or (2) stating on the record what the corresponding structure(s), material(s), or act(s), which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. See 37 CFR 1.75(d) and MPEP §608.01(o) and §2181.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
 “a display unit configured to display the fluoroscopic image” in claim 1; 
“a projection image generation unit configured to generate two-dimensional projection images, the projection images each derived from three dimensional images collected at multiple points of time with a contrast agent being administered to at least a part of the region-of-interest” in claim 1; and
“a display unit configured to display the superimposed image” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “an image generation unit configured to generate a fluoroscopic image including the region-of-interest based on an output of the detection unit”. A review of the specification, however, does not appear to disclose the corresponding structure that achieves the claimed function and equivalents thereof, as discussed above under Claim Interpretation. Accordingly, one skilled in the art would not know what structure(s) correspond(s) to the claimed non-structural term for performing the claimed function, and the metes and bounds of the claimed invention are unclear. Therefore, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2-6 inherit the deficiency by the nature of their dependency on claim 1. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an irradiation unit configured to irradiate a subject with radiation so that a region-of-interest in the subject is included therein”. It is unclear what is considered “therein”. Claims 2-6 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “an irradiation unit configured to irradiate a region-of-interest in a subject with radiation”.
Claim 1 recites the limitation “an image generation unit configured to generate a fluoroscopic image including the region-of-interest based on an output of the detection unit”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claims 2-6 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as a processor programmed to generate a fluoroscopic image including the region-of-interest based on an output of the detection unit, or equivalents thereof.
Claim 1 recites the limitations “a display unit configured to display the fluoroscopic image” and “a display unit configured to display the superimposed image”. It is unclear whether these display units are intended to be the same, single display unit or two different display units. A review of the specification discloses a single display unit 4. Claims 2-6 inherit the deficiency by the nature of their dependency on claim 1. 
Claim 1 recites the limitations “a control unit configured to associate one of the generated projection images with the fluoroscopic image” and “wherein the control unit is operable to associate one of the projection images with the fluoroscopic image, the one projection image having the highest degree of similarities between at least a part of a post-removal projection image in which an image of the contrast agent is removed and at least a part of the fluoroscopic image”. First, it is unclear whether the functional limitations recited to be performed by the control unit intended to be the same functional limitation or two different functional limitations. Second, the antecedent basis for “the one projection image having the highest degree of similarities …” is unclear. It is unclear whether “the one projection image” is referring to: a) one projection image in the limitation “a control unit configured to associate one of the generated projection images with the fluoroscopic image” in claim 1; b) one projection image in the limitation “wherein the control unit is operable to associate one of the projection images with the fluoroscopic image” in claim 1; c) any one of “two-dimensional projection images” generated by the projection image generation unit in claim 1; d) one specific projection image of “two-dimensional projection images” generated by the project image generation unit in claim 1; e) otherwise. For purposes of the examination, the limitations are being given a broadest reasonable interpretation as referring to the same functional limitation configured to be performed by the control unit and “the one projection image having the highest degree of similarities …” is being given a broadest reasonable interpretation as the one of the generated projection images having been associated with the fluoroscopic image.
Claim 2 recites the limitation “wherein the projection image generation unit generates the two-dimensional projection images from the three dimensional images of the subject collected from the outside at the multiple points of time”. There is insufficient antecedent basis for “the outside”. It is unclear what is considered “the outside”. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein the projection image generation unit generates the two-dimensional projection images from the three dimensional images of the subject from a different imaging device collected at the multiple points of time”.
Claim 3 recites the limitation “wherein the projection image generation unit generates the two-dimensional projection images from the three dimensional images so that at least an orientation of the subject in the three dimensional images substantially matches an orientation of the subject whose fluoroscopic image is to be generated”. First, the term "substantially matches" is a relative term which renders the claim indefinite.  The term "substantially matches" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Second, it is unclear whether “fluoroscopic image is to be generated” is the same or different from a fluoroscopic image generated by the image generation unit, as recited in claim 1, to which claim 3 depends. Additionally, it is unclear whether “fluoroscopic image is to be generated” is necessitating “generates the two-dimensional projection images from the three dimensional images” to be performed prior to “fluoroscopic image is to be generated”. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein the projection image generation unit generates the two-dimensional projection images from the three dimensional images so that at least an orientation of the subject in the three dimensional images matches an orientation of the subject in the fluoroscopic image”.
Claim 5 recites the limitation “wherein the three dimensional images are collected so that at least one cycle of a periodic motion of the periodically moving region is included”. It is unclear whether the limitation is specifying the three dimensional images recited in claim 1, to which claim 5 depends, or reciting an active function being performed by the apparatus claim 5. If the limitation were intended to be an active function, then it is further unclear which structure within the apparatus claim is performing this active function. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein the three dimensional images include at least one cycle of a periodic motion of the periodically moving region”.
Claim 6 recites the limitation “wherein the three dimensional images are acquired by CT imaging”. It is unclear whether the limitation is referring to the three dimensional images recited in claim 1, to which claim 6 depends, or reciting an active function being performed by the apparatus claim 6. If the limitation were intended to be an active function, then it is further unclear which structure within the apparatus claim 6 is performing “CT imaging”. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein the three dimensional images collected are CT images”.
Claim 7 recites the limitation “wherein selecting one of the first two-dimensional projection images comprises determining that a second two-dimensional projection image of a first set of the sets of first and second two-dimensional projection images has the highest degree of similarities of all of the second two-dimensional projection images with the fluoroscopic image and selecting the first two-dimensional projection image of the first set as the selected first two-dimensional projection image”. A relationship between “a second two-dimensional projection image …” and “selecting the first two-dimensional projection image of the first two-dimensional projection image of the first set as the selected first two-dimensional projection image” in “selecting one of the first two-dimensional projection images” is unclear. It is unclear whether “a second two-dimensional projection image” is the same or different from “the first two-dimensional projection image of the first set” selected as the selected first two-dimensional projection image. Claims 8-15 inherit the deficiency by the nature of their dependency on claim 7. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein selecting one of the first two-dimensional projection images comprises selecting a two-dimensional projection image that has the highest degree of similarities with the fluoroscopic image as the selected first two-dimensional projection image”.
Claim 11 recites the limitations “irradiating a subject, including a region-of-interest in the subject, the region of interest including a region that periodically moves due to at least one of a heartbeat and a respiratory beat of the subject”; “generating a series of fluoroscopic images including the region-of-interest”; and “for each generated fluoroscopic image, generating the superimposed image and displaying the superimposed image according to the method of claim 1 to thereby display a moving image including the series of fluoroscopic images superimposed with corresponding first two-dimensional projection images”. First, it is unclear whether “a subject” and “a region-of-interest in the subject” is the same or different from “a subject” and “a region-of-interest in the subject” recited in claim 7, respectively, and the antecedent basis for “the region-of-interest” is unclear between “a region-of-interest” recited in claims 7 and 11. Additionally, regarding the limitation “for each generated fluoroscopic image, generating the superimposed image and displaying the superimposed image according to the method of claim 1 …”, claim 1 is directed to “a radiographic imaging apparatus”, not a method, that it is unclear what “the method of claim 1” is. For purposes of the examination, “a subject” and “a region-of-interest” recited in claim 11 is being given a broadest reasonable interpretation as the same as those recited in claim 7 and the limitation “for each generated fluoroscopic image, generating the superimposed image and displaying the superimposed image according to the method of claim 1…” is being given a broadest reasonable interpretation as “for each generated fluoroscopic image, generating the superimposed image and displaying the superimposed image to display a moving image including the series of fluoroscopic images superimposed with corresponding first two-dimensional projection images”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 is directed to “a method of radiographic imaging according to claim 7” and recites the limitation “for each generated fluoroscopic image, generating the superimposed image and displaying the superimposed image according to the method of claim 1 to thereby display a moving image including the series of fluoroscopic images superimposed with corresponding first two-dimensional projection images”.  Claim 1 is directed to “a radiographic imaging apparatus”, not a method, thus claim 11 improperly depends on the method claim 7 and the apparatus claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dumont et al. (US Patent Pub No. 2015/0087972) - hereinafter referred to as Dumont - in view of Baumgart (US Patent Pub No. 2017/0124708).
Regarding claims 1 and 6, Dumont discloses a radiographic imaging apparatus (Fig. 1) comprising:
an irradiation unit ([0042]:X-ray source) configured to irradiate a subject with radiation so that a region-of-interest in the subject is included therein ([0042]-[0043]: X-rays passing through patient);
a detection unit ([0042]: X-ray detector) configured to detect the radiation which has transmitted through the subject ([0042]-[0043]: X-rays passing through patient are detected);
an image generation unit ([0027]: processor 26) configured to generate a fluoroscopic image including the region-of-interest based on an output of the detection unit ([0043]-[0044]: Since each pixel or location of the detector represents an accumulation of responses along the path of travel, the fluoroscopy image is a projection image of the region);
a display unit (display 28) configured to display the fluoroscopic image ([0050]: display 28 for outputting visual information from processor 26; Fig. 2 and [0012]: fluoroscopy image with an EKG overlay);
a projection image generation unit ([0027]: processor 26) configured to generate two-dimensional projection images ([0031]: image data used to generate an image, pixels values to be displayed and a sequence of frames of data is acquired, such as acquiring angiography images);
a control unit (processor 26) configured to associate one of the generated projection images with the fluoroscopic image ([0092]: As a frame of fluoroscopic data for a new (different) phase is acquired, multiple candidates of modeled locations for that new phase from the multiple cycles are selected from the angiographic sequence);
a superimposed image generation unit (processor 26) configured to generate a superimposed image by superimposing the fluoroscopic image and the projection image associated with the fluoroscopic image (Fig. 10 and [0020]: an example angiograph image and a corresponding example fluoroscopy image with an overlay; [0102] and [0131]: right side of FIG. 10 shows the overlay as a thick or bolded curve graphic (from angiography) added to the fluoroscopic image); and
a display unit (display 28) configured to display the fluoroscopic image ([0050]: display 28 for outputting visual information from processor 26; Fig. 10 and [0102]: right side is a fluoroscopy image with an overlay created by averaging the candidates from different cycles (in angiography)).
	Dumont does not disclose:
the projection images each derived from three dimensional images collected at multiple points of time with a contrast agent being administered to at least a part of the region-of-interest ([0038]-[0039]: 2D DSA or DRR images generated from 4D DSA and shows contrast flow in the same volume at a particular time; [0036]: 4D-DSA is 3D plus time volumetric dataset that includes the time dimension); and
the one projection image having the highest degree of similarities between at least a part of a post-removal projection image in which an image of the contrast agent is removed and at least a part of the fluoroscopic image (claims 1 and 6); and
the three dimensional images are acquired by CT imaging (claim 6).
	In related art of superimposing angiographic and fluoroscopic images, Baumgart, however, discloses:
generating two-dimensional projection images ([0038]-[0039]: generate a series of DRR (digitally reconstructed radiograph) images from 4D DSA (digital subtraction angiography image) image volume … the series of DRR frames is 2D DSA showing the flow of contrast into and out of the vessels of interest over various time points), the projection images each derived from three dimensional images collected at multiple points of time with a contrast agent being administered to at least a part of the region-of-interest ([0038]-[0039]: 2D DSA or DRR images generated from 4D DSA and shows contrast flow in the same volume at a particular time; [0036]: 4D-DSA is 3D plus time volumetric dataset that includes the time dimension); and 
associating one of the generated projection images with the fluoroscopic image ([0041]: DRR images and live fluoroscopic image registered into same coordinate frame; [0033]: vessel-like structures in DSA or DRR images dynamic or time-varying), the one projection image having the highest degree of similarities ([0041]: DRR images and live fluoroscopic image registered into same coordinate frame; [0046]: DRR frames regenerated at fluoroscopic projection angle) between at least a part of a post-removal projection image in which an image of the contrast agent is removed and at least a part of the fluoroscopic image (Fig. 5-6: maximally opacified frame from DRR images subtracted from fluoroscopic image; [0044]: maximally opacified frame integrated by subtracting it from live fluoroscopic image) (claims 1 and 6); and
the three dimensional images are acquired by CT imaging ([0036]: 4D-DSA is 3D plus time volumetric dataset that includes the time dimension; [0017]: CT imaging data) (claim 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus by Dumont to function as claimed, since an apparatus configured to superimpose angiographic and fluoroscopic images was well known in the art, as taught by Dumont and Baumgart, and generating 2D projection images from 3D CT images collected at multiple points of time and associating one projection image to have highest degree of similarities between a post-removal projection image in which an image of contrast agent is removed and the fluoroscopic image were well known in the art, as taught by Baumgart. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivations for the combination would have been to identify “injected contrast flow in the vasculature of the object of interest at a particular three-dimensional location and at a particular time (during angiography)” ([0033] of Baumgart) by generating 2D projection images from 3D images collected at multiple points of time and to “enable(s) the physician to see the catheter or guide wire being advanced through the vessels” ([0044] of Baumgart) by associating one projection image with fluroscopic image to have highest similarities between a post-removal projection image in which an image of contrast agent is removed and the fluoroscopic image. 
Regarding claim 2, Dumont in view of Baumgart discloses all limitations of claim 1, as discussed above, and Baumgart further discloses:
generating the two-dimensional projection images from the three dimensional images of a subject collected from the outside at the multiple points of time ([0038]-[0039]: 2D DSA or DRR images generated from 4D DSA and show flow of contrast into and out of vessels of interest over various time points; [0036]: 4D-DSA is 3D plus time volumetric dataset that includes the time dimension; [0032]: implemented with the system 101, a different system, or a combination thereof).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus by Dumont to function as claimed, since an apparatus configured to superimpose angiographic and fluoroscopic images was well known in the art, as taught by Dumont and Baumgart, and generating 2D projection images from 3D images of a subjected collected from outside at multiple points of time was well known in the art, as taught by Baumgart. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to identify “injected contrast flow in the vasculature of the object of interest at a particular three-dimensional location and at a particular time (during angiography)”, as taught by Baumgart ([0033]), using a different imaging system. 
Regarding claim 3, Dumont in view of Baumgart discloses all limitations of claim 1, as discussed above, and Baumgart further discloses:
generating the two-dimensional projection images from the three dimensional images so that at least an orientation of a subject in the three dimensional images substantially matches an orientation of the subject whose fluoroscopic image is to be generated ([0041]: DRR images and live fluoroscopic image registered into same coordinate frame; [0046]: DRR frames regenerated at fluoroscopic projection angle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus by Dumont to function as claimed, since an apparatus configured to superimpose angiographic and fluoroscopic images was well known in the art, as taught by Dumont and Baumgart, and generating 2D projection images from 3D images of a subject collected to match orientation of 3D images and that of fluoroscopic image was well known in the art, as taught by Baumgart. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to identify “injected contrast flow in the vasculature of the object of interest at a particular three-dimensional location and at a particular time (during angiography)” ([0033] of Baumgart) and allow “a visual roadmap of blood vessels for doctors, interventional radiologists, and other users of the angiographic platform” ([0021] of Baumgart). 
Regarding claim 4, Dumont in view of Baumgart discloses all limitations of claim 1, as discussed above, and Dumont discloses:
the region-of-interest includes a region that periodically moves due to a heartbeat or a respiratory beat ([0093]: coronary vessels on fluoroscopy image … because of breathing motion, noise is added to vessels' position).
Regarding claims 7 and 13, Dumont discloses a method of radiographic imaging (Fig. 1), comprising:
irradiating a subject, including a region-of-interest in the subject, with radiation ([0042]-[0043]: X-rays passing through patient; [0044]: fluoroscopy image represents vessel);
detecting radiation that has been transmitted through the subject ([0042]-[0043]: X-rays passing through patient are detected);
based on the detected radiation, generating a fluoroscopic image including the region-of-interest ([0043]-[0044]: Since each pixel or location of the detector represents an accumulation of responses along the path of travel, the fluoroscopy image is a projection image of the region);
generating a set of first two-dimensional projection images ([0031]: image data used to generate an image, pixels values to be displayed and a sequence of frames of data is acquired, such as acquiring angiography images),
selecting one of first two-dimensional projection images (Fig. 10 and [0102]: one angiography image on left side of Fig. 10);
generating a superimposed image by superimposing the fluoroscopic image and the selected first two-dimensional projection image (Fig. 10 and [0020]: an example angiograph image and a corresponding example fluoroscopy image with an overlay; [0102] and [0131]: right side of FIG. 10 shows the overlay as a thick or bolded curve graphic (from angiography) added to the fluoroscopic image); and
displaying the superimposed image (Fig. 10 and [0102]: right side is a fluoroscopy image with an overlay created by averaging the candidates from different cycles (in angiography)).
	Dumont does not disclose:
providing a plurality of three-dimensional images, obtained at different points in time from one another, the three-dimensional images being of the subject in a state in which a contrast agent was administered to the subject;
for each of the three-dimensional images, generating a set of two-dimensional projection images, each set of two-dimensional projection images including a first two-dimensional projection image and a corresponding second two-dimensional projection image in which an image of the contrast agent has been removed; and
selecting one of the first two-dimensional projection images comprises determining that a second two-dimensional projection image of a first set of the sets of first and second two-dimensional projection images has the highest degree of similarities of all of the second two-dimensional projection images with the fluoroscopic image and selecting the first two-dimensional projection image of the first set as the selected first two-dimensional projection image (claims 7 and 13); and
wherein the plurality of three-dimensional images are obtained from a CT imaging apparatus (claim 13).
	In related art of superimposing angiographic and fluoroscopic images, Baumgart, however, discloses:
providing a plurality of three-dimensional images, obtained at different points in time from one another, the three-dimensional images being of the subject in a state in which a contrast agent was administered to the subject ([0036]: 4D-DSA (digital subtraction angiography image) is 3D plus time volumetric dataset that includes the time dimension; [0038]-[0039]: 2D DRR (digitally reconstructed radiograph) images generated from 4D DSA and shows flow of contrast into and out of the vessels of interest over various time points);
for each of the three-dimensional images, generating a set of two-dimensional projection images ([0038]-[0039]: generate a series of DRR images from 4D DSA image volume), each set of two-dimensional projection images including a first two-dimensional projection image (Fig. 3c and [0039]: 2D DRR image generated from 4D DSA image volume shown in Figs. 3a-b) and a corresponding second two-dimensional projection image in which an image of the contrast agent has been removed (Fig. 3a-b and [0034]-[0035]: a set of 2D DSA projection images at different times); and
selecting one of the first two-dimensional projection images (Fig. 5 and [0043]: maximally opacified frame generated from 2D DRR images), wherein selecting one of the first two-dimensional projection images comprises determining that a second two-dimensional projection image of a first set of the sets of first and second two-dimensional projection images has the highest degree of similarities of all of the second two-dimensional projection images with the fluoroscopic image and selecting the first two-dimensional projection image of the first set as the selected first two-dimensional projection image ([0041]: DRR images and live fluoroscopic image registered into same coordinate frame; [0046]: DRR frames regenerated at fluoroscopic projection angle) (claims 7 and 14); and
wherein the plurality of three-dimensional images are obtained from a CT imaging apparatus ([0036]: 4D-DSA is 3D plus time volumetric dataset that includes the time dimension; [0017]: CT imaging data) (claim 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Dumont to function as claimed, since an apparatus configured to superimpose angiographic and fluoroscopic images was well known in the art, as taught by Dumont and Baumgart, and generating sets of 2D projection images from 3D CT images collected at multiple points of time and selecting one 2D projection image that has highest degree of similarities with the fluoroscopic image were well known in the art, as taught by Baumgart. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivations for the combination would have been to identify “injected contrast flow in the vasculature of the object of interest at a particular three-dimensional location and at a particular time (during angiography)” ([0033] of Baumgart) by generating sets of 2D projection images from 3D images collected at multiple points of time and to “enable(s) the physician to see the catheter or guide wire being advanced through the vessels” ([0044] of Baumgart) by selecting one 2D projection image that has highest degree of similarities with the fluoroscopic image. 
Regarding claim 8, Dumont in view of Baumgart discloses all limitations of claim 7, as discussed above, and Dumont discloses:
the steps of irradiating a subject, detecting radiation that has been transmitted through the subject, and generating the fluoroscopic image are performed by a first radiographic imaging apparatus (see claim 7), and 
wherein two-dimensional projection images are provided to the first radiographic imaging apparatus from a source external to the first radiographic imaging apparatus ([0042]: fluroscopy system 16 is a separate system from the angiography system 14).
	Dumont does not disclose:
providing the plurality of three-dimensional images.
	In related art of superimposing angiographic and fluroscopic images, Baumgart, however, discloses:
providing a plurality of three-dimensional images, obtained at different points in time from one another, the three-dimensional images being of the subject in a state in which a contrast agent was administered to the subject ([0036]: 4D-DSA (digital subtraction angiography image) is 3D plus time volumetric dataset that includes the time dimension; [0038]-[0039]: 2D DRR (digitally reconstructed radiograph) images generated from 4D DSA and shows flow of contrast into and out of the vessels of interest over various time points).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Dumont to function as claimed, since an apparatus configured to superimpose angiographic and fluoroscopic images was well known in the art, as taught by Dumont and Baumgart, and providing a plurality of three-dimensional images was well known in the art, as taught by Baumgart. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to identify “injected contrast flow in the vasculature of the object of interest at a particular three-dimensional location and at a particular time (during angiography)”, as taught by Baumgart ([0033]). 
Regarding claim 9, Dumont in view of Baumgart discloses all limitations of claim 7, as discussed above, and Baumgart further discloses:
generating a set of two-dimensional projection images for each of the three-dimensional images comprises, for each three-dimensional image, determining a relationship of an orientation of the subject in the three-dimensional image and an orientation of the subject in the fluoroscopic image ([0041]: DRR images of 4D-DSA and live fluoroscopic image registered into same coordinate frame; [0046]: DRR frames regenerated at fluoroscopic projection angle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Dumont to function as claimed, since an apparatus configured to superimpose angiographic and fluoroscopic images was well known in the art, as taught by Dumont and Baumgart, and generating 2D projection images from 3D images of a subject by determining a relationship of an orientation of the subject in the three-dimensional image and an orientation of the subject in the fluoroscopic image was well known in the art, as taught by Baumgart. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to identify “injected contrast flow in the vasculature of the object of interest at a particular three-dimensional location and at a particular time (during angiography)” ([0033] of Baumgart) and allow “a visual roadmap of blood vessels for doctors, interventional radiologists, and other users of the angiographic platform” ([0021] of Baumgart). 
Regarding claim 10, Dumont in view of Baumgart discloses all limitations of claim 7, as discussed above, and Dumont discloses:
the region-of-interest includes a region that includes a periodic motion resulting from at least one of a heartbeat or a respiratory beat of the subject ([0093]: coronary vessels on fluoroscopy image … because of breathing motion, noise is added to vessels' position).
Regarding claim 11, Dumont in view of Baumgart discloses all limitations of claim 7, as discussed above, and Dumont discloses:
irradiating a subject, including a region-of-interest in the subject, the region of interest including a region that periodically moves due to at least one of a heartbeat and a respiratory beat of the subject ([0042]-[0043]: X-rays passing through patient; [0044]: fluoroscopy image represents vessel; [0093]: coronary vessels on fluoroscopy image … because of breathing motion, noise is added to vessels' position);
generating a series of fluoroscopic images including the region-of-interest ([0043]-[0044]: Since each pixel or location of the detector represents an accumulation of responses along the path of travel, the fluoroscopy image is a projection image of the region and a sequence of fluoroscopy images over multiple (e.g., three or more) heart cycles is acquired); and
for each generated fluoroscopic image, generating the superimposed image and displaying the superimposed image according to the method of claim 1 to thereby display a moving image including the series of fluoroscopic images superimposed with corresponding first two-dimensional projection images (Fig. 10 and [0020]: an example angiograph image and a corresponding example fluoroscopy image with an overlay; [0102] and [0131]: right side of FIG. 10 shows the overlay as a thick or bolded curve graphic (from angiography) added to the fluoroscopic image; [0132]: a sequence of fluoroscopy images is generated and overlay is provided in each fluoroscopy image).
Regarding claims 14-15, Dumont in view of Baumgart discloses all limitations of claim 7, as discussed above, and Dumont discloses:
performing CT imaging with a CT apparatus (angiography system 14; [0038]-[0039]: CT angiography) to generate the set of projection images ([0031]: image data used to generate an image, pixels values to be displayed and a sequence of frames of data is acquired, such as acquiring angiography images); and
the steps of irradiating a subject, detecting radiation that has been transmitted through the subject (see claim 7 above), and generating the fluoroscopic image are performed by a first radiographic imaging apparatus that is separate from the CT imaging apparatus ([0042]: fluroscopy system 16 is a separate system from angiography system 14).
	Dumont does not disclose:
performing CT imaging with the CT imaging apparatus to obtain the plurality of three-dimensional images.
	In related art of superimposing angiographic and fluoroscopic images, Baumgart, however, discloses:
performing CT imaging with a CT imaging apparatus (imaging device 102) to obtain the plurality of three-dimensional images ([0029]: imaging device 102 is a CT scanner for acquiring image data; [0036]: performing 4D-DSA reconstruction by rotating C-arm system and 4D-DSA is 3D plus time volumetric dataset that includes the time dimension).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Dumont to function as claimed, since an apparatus configured to superimpose angiographic and fluoroscopic images was well known in the art, as taught by Dumont and Baumgart, and performing CT imaging to obtain a plurality of 3D images was well known in the art, as taught by Baumgart. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to identify “injected contrast flow in the vasculature of the object of interest at a particular three-dimensional location and at a particular time (during angiography)”, as taught by Baumgart ([0033]). 
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dumont and Baumgart, as applied to claims 4 and 7, respectively, above, and further in view of Xu et al. (US Patent Pub No. 2010/0061611) - hereinafter referred to as Xu.
Regarding claim 5,  Dumont in view of Baumgart discloses all limitations of claim 4, as discussed above, and Dumont in view of Baumgart does not disclose:
the three dimensional images are collected so that at least one cycle of a periodic motion of the periodically moving region is included.
	In related art of superimposing angiographic and fluoroscopic images, Xu, however, discloses:
three dimensional images are collected so that at least one cycle of a periodic motion of the periodically moving region is included ([0014]: 3D image data include motion characteristics for coronary arteries across a cardiac cycle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify apparatus by Dumont in view of Baumgart to function as claimed, since an apparatus configured to superimpose angiographic and fluoroscopic images was well known in the art, as taught by Dumont, Baumgart, and Xu, and three dimensional angiographic images that are collected so that at least one cycle of a periodic motion of the periodically moving region is included was well known in the art, as taught by Xu. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been since “co-registration (between angiographic and fluoroscopic images) is particularly difficult owing to both the cardiac cycle and breathing motion and the fact that during these motions … utilize a reliable registration scheme at the setup of the intervention, an efficient way of updating the registration during the intervention if the patient moves, dynamic compensation for breathing motion, as well as integrated visualization tools for augmented MSTC-fluoroscopy image fusion”, as taught by Xu ([0044]). 
Regarding claim 12, Dumont in view of Baumgart discloses all limitations of claim 7, as discussed above, and Dumont in view of Baumgart does not disclose:
the plurality of three dimensional images respectively represent internal structure of the subject at corresponding different points in time within one cycle of the periodic motion.
	In related art of superimposing angiographic and fluoroscopic images, Xu, however, discloses:
three dimensional images respectively represent internal structure of a subject at corresponding different points in time within one cycle of a periodic motion ([0014]: 3D image data include motion characteristics for coronary arteries across a cardiac cycle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method by Dumont in view of Baumgart to function as claimed, since an apparatus configured to superimpose angiographic and fluoroscopic images was well known in the art, as taught by Dumont, Baumgart, and Xu, and three dimensional images respectively represent internal structure of a subject at corresponding different points in time within one cycle of a periodic motion was well known in the art, as taught by Xu. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been since “co-registration (between angiographic and fluoroscopic images) is particularly difficult owing to both the cardiac cycle and breathing motion and the fact that during these motions … utilize a reliable registration scheme at the setup of the intervention, an efficient way of updating the registration during the intervention if the patient moves, dynamic compensation for breathing motion, as well as integrated visualization tools for augmented MSTC-fluoroscopy image fusion”, as taught by Xu ([0044]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schneider et al. (US Patent Pub No. 2010/0310140) discloses compensating for respiratory motion in fluoroscopic imaging using ECG and modeling cardiac motion in superimposing angiographic and fluoroscopic images (see at least [0038]-[0040]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                         /Bill Thomson/ Supervisory Patent Examiner, Art Unit 3793